Citation Nr: 1223560	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for bilateral tinea pedis and toenail onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Roanoke, Virginia, regional office (RO) dated in March 2007, which granted service connection for tinea pedis and onychomycosis, and assigned a noncompensable evaluation; the Veteran appealed the noncompensable rating.  Subsequently, the Veteran moved overseas, and his file was transferred to the Pittsburgh RO, which handles claims of Veterans residing in foreign countries.  

In his substantive appeal received in February 2008, which he stated was to "protect the appeal," the Veteran stated that he wanted a Board central office hearing.  However, in a later substantive appeal dated in October 2009, after he had moved overseas, the Veteran said that he did not want a Board hearing; at that time, the Veteran also presented written arguments concerning his appeal.  The Board finds this later statement that he did not want a Board hearing to be sufficient to withdraw his Board hearing request.  

In a statement dated in August 2007, the Veteran claimed service connection for a disability of the second toe on the left foot, which he said has a frozen joint closest to the foot, and partially rests on the toe to the left of it.  The claim was denied in December 2007 on the basis that although a stiff metatarsal joint was noted on the separation examination in March 2006, the Veteran had not responded to a request for evidence of treatment for the condition from the date of discharge to the present, and that a response had not yet been received.  (The Board observes that it is the existence of a disability, and not treatment which is required for service connection.)  The RO said there was no evidence of a current left second toe disability.  Post-service records of the Veteran's treatment as a retiree dated from February to August 2008 were received in July 2008, within one year of the December 2007 rating decision.  These records show that in February and March 2008, the Veteran complained of pain in the left second toe due to past injury.  A podiatry consult in May 2008 disclosed a rigid left second toe.  Not only was this evidence received within a year of the December 2007 rating decision, but it speaks to the very reason that the claim was denied, i.e., evidence of current disability.  The RO must reconsider the Veteran's claim in light of this new and material evidence received before the decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  As the claim is not on appeal, the Board does not have jurisdiction, and it referred to the AOJ for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a noncompensable rating for bilateral tinea pedis and toenail onychomycosis, rated under diagnostic code 7813, dermatophytosis, which specifically includes tinea pedis and tinea unguium (onychomycosis; see Dorland's Illustrated Medical Dictionary 1309 (30th ed. 2003)).  His claim was received prior to October 23, 2008, and he has not requested consideration under the revised criteria; accordingly, the rating criteria in effect prior to October 23, 2008, are for application in this case.  See 38 C.F.R. § 4.118 (2011).  Under diagnostic code 7813, dermatophytosis is to be evaluated disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  Diagnostic code 7805 calls for rating on the basis of limitation of function of the affected part.  

In this case, the Veteran's contentions have been largely focused on limitation of function of the affected part, i.e., the toes and feet.  He contends that the disfigured nails are difficult to maintain, and cause pain, particularly with physical activities.  As a result, the Board finds that in evaluating the Veteran's disability, consideration must also be given as to whether a compensable rating is warranted based on potentially relevant rating criteria pertaining to the feet set forth in 38 C.F.R. § 4.71a, diagnostic codes 5276-5284.  

In order to facilitate consideration also based on limitation of function, a new VA examination must be provided.  In this regard, the Veteran underwent a VA examination in July 2006, nearly six years ago.  During the interim, medical records dated from February to May 2008 show that the Veteran underwent avulsion of the right great toenail; the Veteran states that the toenail was permanently removed.  He also contends that he continues to suffer from pain.  In June 2012, his representative contended that in view of this evidence of a change in his condition, the Veteran must be afforded a new examination; the Board agrees that a new examination is needed to assess the current symptoms of the service-connected bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a podiatry examination of the Veteran's feet, to determine the manifestations and severity of his service-connected bilateral tinea pedis and onychomycosis.  All manifestations must be described in detail.  All signs and symptoms necessary for rating the skin condition of the feet must be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected by tinea pedis and onychomycosis, and well as overall limitation of function of the feet caused by the service-connected disability.  The complete rationale for all opinions expressed should be provided.

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for a compensable evaluation for bilateral tinea pedis and onychomycosis, to include whether the condition should be rated on the basis of limitation of function of the affected part.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, which includes citation to all potentially applicable diagnostic codes, and provide an opportunity for response, before the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



